Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-9, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pike et al, U.S. Patent No. in view of Kaneko et al, U.S. Patent No. 5,108,820 and Morimoto et al, U.S. Patent Application Publication No. 20110189915.
Pike et al discloses a multilayered spunbond nonwoven fabric made from 2 to 4 layers, (see paragraph 10, lines 55-56), comprising helically crimped filaments.  See paragraph 1, line 5-10.  Note that a helical crimp will necessarily produce loops in a spunbond fabric which comprises continuous filaments.  The helical crimps are present in a frequency of at least two loops per centimeter, (see, Tables and examples including example 8 which shows a crimp frequency of 7.1 per inch).  The layers each have a different degree of crimp and thus a different porosity. The filaments are multicomponent filaments.  Each filament comprises at least two polymers A and B, wherein the two polymers are present in amounts of 20-80 percent.  See col. 7, lines 20-26.    The layers can all have the same basis weight and thus meet the limitations of claim 3.  See table 4.  The layers can be arranged to form a laminate having a porosity gradient.  See col. 10, lines 36-68.  Any side could be considered to be top or bottom and thus the structure of Pike meets the limitations of claim 4.  Component B may be a mixture of more than one polymer wherein the third polymer is present in amounts of 2-50%.  See col. 6, lines 42-65. The polymers may comprise polyolefins such as polypropylene and polyethylene homopolymers and copolymers.  See col. 6, lines 29-col. 7, line 24. The nonwovens have a basis weight of about 8.48-169 gsm which fully encompasses the claimed range and meets the limitations of claim 15.  See col. 9, lines 55-58.  The fibers have a denier of about 1-8 which meets the limitations of claim 14, see col. 9, lines 58-59.  The laminate can be bonded by thermal point bonding which is a type of calendering.  See col. 9, lines 64-65.  The laminate can have a thickness of 1.625 mm, (see table 4).   The layers can have a specific thickness of 0.584mm/33.907gsm which meets the limitations of claim 13.  See examples.  
Pike et al differs from the claimed invention because it does not teach the particularly claimed thickness.  However, Pike teaches that the thickness of each layer can be controlled and  is relative to  the bonding temperature and to the bonding type and therefore it would have been obvious to have selected appropriate processing parameters which produced a structure of the desired thickness.   See col. 9, line 47 – col. 10, line 6, which discusses the differences in fabric loft when different bonding methods such as through-air bonding and thermal point bonding are used.   

Pike et al differs from the claimed invention because it does not clearly disclose that the fibers can be made up of a first component which is at least one polymer and a second component which is a blend of two polymers, wherein one of the two polymers has a polydispersity higher than the other two polymers in the fiber.
However, Kaneko discloses spunbonded fabrics comprising crimped  bicomponent filaments wherein one component is a mixture of two polymers and the second component is a single polymer.  See col. 2, lines 49-68.  
Kaneko teaches that this combination produces a supple fabric suitable for skin contact.  See col. 1, lines 40-52.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed filaments made from the particular combination of a blend of polymers for one of the two components and a single polymer as the other component of the bicomponent filaments as taught by Kaneko in order to provide a fabric having the desired softness.  
Pike in view of Kaneko does not teach the particular polydispersities.  
However, Morimoto teaches carefully controlling the polydispersity of polymers making up crimpable fibers.  Morimoto teaches that a second polymer may be blended with a first polymer to form one component of the two components making up a crimpable fiber, wherein the second polymer is selected to provide a polydispersity for the blend which is within a pre- set range.  See paragraphs 0050-0051.  Further, one of ordinary skill would have been able to select the polydispersities of each polymer so as to provide each component with a polydispersity within the desired range as taught by Morimoto.
Therefore, one of ordinary skill in the art would have been taught by Morimoto to select and blend polymers having different polydispersities in order to provide a crimpable fiber having a difference in polydispersity to produce the desired crimp level.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pike et al, U.S. Patent No. in view of Kaneko et al, U.S. Patent No. 5,108,820 and Morimoto et al, U.S. Patent Application Publication No. 20110189915, and further in view of Neely et al, U.S. Patent No. 6,454,989.
Pike et al discloses the melting point of the polymer components should be different but does not disclose the particularly claimed factors.  
However, Neely teaches a crimpable multicomponent filament.  Neely teaches preferably the melting point of the different polymer components differs by at least 10 degrees Celsius and that they polymeric components have different melt flow rates and molecular weight distribution, (polydispersity).  See entire document, especially col. 6, lines 5-col. 7, line 12; col. 9, line 51-10, line 12.  
Therefore, it would have been obvious to have selected the particular polymers so that they had different melting points, polydispersity and melt flow rates as taught by Neely in order to provide filaments with excellent crimp.
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive.  
Applicant argues that the instant invention claims a thickness of less than half of what is shown in Pike.  However, what is shown in Table 4 is for a three layer embodiment, wherein the instant claims can be only two layers and have a thickness of about 0.88 mm.  Further, the teaching at table 4 is exemplary and not a upper or lower limit on thickness.  Also, Pike teaches that through air bonding results in a loftier fabric than other bonding types such as thermal point bonding and the examples in table 4 are all through air bonded.  Thus, while Pike does not anticipate the claimed thickness in the claims as amended, it renders the claimed range obvious by showing a two layer embodiment bonded by the  bonding method which produces the loftier bond having a thickness which differs from the claimed thickness by 0.08mm and by teaching at columns 9 and 10 that different processing parameters can be controlled to provide more or less crimp and more or less loft in the finished fabric by selecting appropriate temperatures and bonding processes.  Finally,  the teaching at table 4 is exemplary and not a upper or lower limit on thickness.  Therefore, the person of ordinary skill in the art would have been able to obtain a fabric having a desired thickness by following the teachings of Pike and to have decided on the thickness depending on the final end use of the fabric and the dimensions which were desired.  
Applicant argues that if in example 8 different temperatures are used, the resulting number of puckers of the individual plies is no longer identical to that given in example 8.  However, since Pike teaches how to control the number of crimps at column 9, the person of ordinary skill in the art would have been able to select the amount of crimp which produced the desired loft in the fabric.  
With regard to the argument that the claimed filaments comprises only a first plastic and a second component comprises a mixture of only a second plastic and a third plastic, the use of the word comprising opens the claim to additional components.  Further, Kaneko teaches this feature.
Applicant argues that Kaneko does not clearly teach that one component should be only one polymer while the second component of the bicomponent filaments can comprise two polymers, because it also teaches other embodiments which have two components which have a different composition.  However, since Kaneko does clearly teach an embodiments with only one polymer as one component and a blend of two polymers as a second component, the person of ordinary skill would have had at least a reasonable expectation to form crimpable filaments having such a composition and structure.  It is not necessary for a reference to teach that a single embodiment is mandator or not to teach any other embodiments.  
With regard to Morimoto, Applicant argues that Morimoto employs four plastic in its bicomponent fibers.  However, Morimoto is relied on for teaching that polydispersity is related to crimpability and that selecting fibers having particular polydispersity results in particular crimp properties in a filament.  This teaching would be pertinent to any crimpable filament, regardless of how many polymers are used in each of the components of the crimpable filament.
Applicant argues that the Kaneko and Morimoto references cannot be combined because they use different melt flow rates.  However, the rejection does not propose to bodily incorporate each element of the inventions of Kaneko and Morimoto into the invention of Pike, but relies on each of these references to teach why particular elements such as forming a bicomponent filament wherein one component is a single polymer and the second is a mixture of two polymers would have been obvious to provide a softer filament and how polydispersity is related to crimpability and is therefore a way to provide a filament having particular crimp properties.  These teachings are relevant to the invention of Pike without every element of the invention the two references also being required to be imported into the structure of Pike. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789